Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02-26-2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10574444 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments
The amended claims 1 – 5, 7 – 14 and 16 – 19 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts Kiester et al (US Pub. #: 20190182250), hereafter Kiester and Naar; Dekel Shmuel (US Pub. #: 20180062995), hereafter Naar have been fully considered and are persuasive. Claims 6, 15 and 20 is/are cancelled.

Allowable Subject Matter
1.	Amended claims 1 – 5, 7 – 14 and 16 – 19 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the 
Please refer to the claims filed on 02-26-2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to the independent claim 1, the prior art of reference Kiester teaches [Fig. 2B, 0033]: the client sent HTTP request to access a webpage [0022] using a qualified domain address within the web server [0055] hosted on the cloud-based environment is received by the intermediate proxy device present between the client and the web server; [0030-31] generating a custom header by the proxy and an authentication token for accessing the webpage (URL) in the domain of the web server [0055] hosted in the cloud-based environment; [0030-31] modifying the original HTTP request header with a custom HTTP header that includes the authentication token; [0031-32] forwarding the custom HTTP header that includes the authentication token to the proxy application of the client device and [0036] if the HTTP request with the authentication token is directed to the domain of the webserver; [0037] after proper authentications are completed a SSL/TLS secure tunnel connection is established with the web server on the cloud; [0019] when the client sends any HTTP request during the authenticated HTTP session, the local proxy application intercepts and adds the custom header to the HTTP request that includes the authentication token for [0037] a secure communication via the SSL tunnel; [0037] the HTTP request is encrypted and proxying between the client and the web server hosted on the cloud environment. The payload of the HTTP request sent by the browser is encrypted, the custom header that includes the authentication token is added and then accessed and analyzed by the local proxy application without any need to decrypt the payload of the HTTP request.

Further, a second prior art of record Naar teaches [0083] the data packet request for establishing an SSL-secured connection between the web server [0030] hosted on the cloud-based environment and the user device... [0095] the proxy server receives and forwards acknowledgement from web server to the user device, indicating establishment of a SSL-secured connection between the cloud environment and the user device [0076] over Transport Layer Security (TLS)/Transport Layer Security (TLS) protocol.

None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: after receiving a request from a client to access an application with a fully qualified URL, the system generates a URL-prefix and a one-time password (OTP) and are appended to the requested URL to create a modified URL, indicative of a cloud connector. The modified URL is forwarded and to the client and thereby establishing a connection, where the client is authenticated by a cloud connector at the transport layer using the OTP. Further receiving a request from the client using the modified URL and forwarding the request to the cloud connected identified by the URL prefix, where the cloud connector establishes a secure connection to the server and acts as a proxy device. 

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claims 10 and 17 mutatis mutandis.  Claims 6, 15 and 20 is/are cancelled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/BADRINARAYANAN /Examiner, Art Unit 2438.